Citation Nr: 1211674	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  03-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1992. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, noted that the Veteran had previously been denied service connection for "emotional problems" by rating decision dated in October 1997 and continued the denial of service connection for "emotional problems claimed as depression and PTSD."

In November 2004 the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this proceeding has been associated with the claims file. 

In June 2009 the Board notified the Veteran that the VLJ who conducted the November 2004 hearing was no longer employed at the Board and gave the Veteran the opportunity to request a new hearing.  This letter was returned to the Board as undeliverable, but a copy was also sent to the Veteran's representative.  No response to this letter was received and neither the Veteran nor his representative requested another hearing be scheduled. 

In a February 2005 decision, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for a psychiatric disorder other than PTSD and denied service connection for PTSD.  The issue regarding a psychiatric disorder other than PTSD was remanded in February 2005 and returned to the Board in August 2006 when it was denied.  The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court).  In February 2009, the Court issued a decision vacating the portion of the Board's August 2006 decision that denied service connection for a psychiatric disorder other than PTSD.  The claim returned to the Board, and in October 2009 it was remanded for additional development.  

In August 2010 the Board, once again, denied the claim and the Veteran, once again, appealed the denial of his claim to the Court.  In October 2011 the Court issued an order that vacated the August 2010 Board decision pursuant to a Joint Motion for Remand (JMR), wherein the Veteran's attorney and the VA General Counsel agreed to remand the Veteran's claim for further development.  

The Board notes that there is one other issue in appellate status, a claim of entitlement to a total disability rating based on individual unemployability (TDIU), which is not listed on the title page.  This issue was remanded by the Board in July 2011 for additional development but has not yet been completed.  The Board has administratively notified the Appeals Management Center of their need to process the July 2011 Board remand request.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted in the October 2011 JMR, in February 2005 the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for the following development:

1. The RO should request the veteran to identify all medical providers who have treated him for an acquired psychiatric disability, not already associated with the claims file.  After securing any necessary release, the RO should obtain medical records from all sources identified by the veteran, including VA outpatient treatment records from the VA facility reportedly at Curry Point, Maryland.  To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The veteran and his representative should also be informed of the negative results. 38 C.F.R. § 3.159  . 

2. The RO should arrange for the veteran to be scheduled for an examination to determine the current nature, severity, etiology, and the date of onset of all psychiatric disorders (other than PTSD) which the veteran has manifested.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  The examiner should respond to the following: 

Based on whole history and current examination, provide a diagnosis or diagnoses for all psychiatric pathology for the veteran (other than PTSD) and the date of onset for each condition diagnosed. 

Is it at least as likely as not that any current psychiatric disorder (other than PTSD) began during the veteran's military service or is due to such service? 

Thereafter, VA provided the Veteran with a VA examination in August 2005.  The August 2005 VA examiner diagnosed the Veteran with "Major Depressive Disorder - Recurrent, in remission onset: post military" and "Personality Disorder NOS (not otherwise specified) (antisocial and borderline traits) onset: pre military: and opined that the "emotional disorder is not as least as likely as not due directly to his military experiences.  There is a fairly pervasive pattern of abdicating his responsibility for impulsive behavior and trying to blame others for his poor decisions and situation."  

The evidence of record contains an October 2004 VA treatment record, from the Perry Point facility, that diagnosed the appellant with "[b]ipolar, mixed with psychosis[.]"  However, the August 2005 VA examiner did not address this diagnosis and it is unclear from the record whether the examiner had access to that treatment record at the time of the examination.  Nevertheless, it was clear that the February 2005 Board remand order instructed the VA to "1." obtain outstanding records from "[Perry] Point" and then "2." obtain a VA "examination to determine the current nature, severity, etiology, and the date of onset of all psychiatric disorders (other than PTSD) which the [V]eteran has manifested."

However, despite the February 2005 Board remand order, VA did not obtain an examination that discussed "all psychiatric disorders (other than PTSD)" because the bipolar diagnosis was not addressed in a VA medical examination and therefore the February 2005 Board remand was not satisfied because the instructions therein were not adequately fulfilled.  

The JMR found that a remand was required and that a new VA examination should be obtained (since the bipolar disorder diagnosis was not addressed in a VA medical examination and the August 2005 VA examination is now stale) and that it should comply with the February 2005 Board remand, to include determining "the current nature, severity, etiology, and the date of onset of all psychiatric disorders (other than PTSD) which the [V]eteran has manifested."

Given the foregoing, the Board finds that compliance with the February 2005 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Also, as was noted in a February 2012 statement from the Veteran's representative, in the February 2005 VA examination report the VA examiner stated:

[D]uring times of stress, particularly if these events threaten his sense of self, the [V]eteran decompensates and develops severe depression. In response, he engages in impulsive, high risk, self-destructive and self-mutilating behaviors.  Thus, it is probable that he met criteria for a depressive disorder in the past, but during this period of stability and low stress, this cannot be diagnosed.

The VA examiner then discussed the clear evidence of the Veteran's characterological disorder that predated his enlistment, and stated:

In my opinion, there is rather clear evidence of a characterological disorder that predated his enlistment.  A conduct disorder with aggression, destruction of property, and theft was present prior to the age of fifteen.  While he seemed to initially do well in the military, it appears that a stressor led to a breakdown in his ability to maintain control.  However, it is unclear whether that stressor was participating in the Persian Gulf War or the knowledge that his girlfriend had married someone else and his commanders would not grant him leave."

However, the examiner went on to state:  "In my opinion, [the Veteran's] emotional disorder is not as least as likely as not due directly to his military experiences.  There is a fairly pervasive pattern of abdicating his responsibility for impulsive behavior and trying to blame others for his poor decisions and situation."

The Veteran's representative noted that it was unclear whether the August 2005 VA examiner was giving an opinion regarding what he initially described as the Veteran's "characterological disorder" or whether he was giving an opinion regarding the Veteran's major depressive disorder.  As well, the examiner's opinion was, according to the Veteran's representative, contradictory.  The examiner stated that he was unable to determine whether the Veteran's in-service stressor was related to his military service or not, yet opined that the Veteran's "emotional disorder" was not related to his military service.  Furthermore, the representative argued that the examiner did not separate the Veteran's personality disorder from the Veteran's other diagnosed mental disorders.  The examiner needed to give an opinion on the Veteran's psychiatric disorders, other than personality disorder, and whether they were related to his military service.  


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA psychiatric examination to determine the current nature, severity, etiology, and the date of onset of all psychiatric disorders (other than PTSD) which the Veteran has manifested.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all acquired psychiatric disorders other than PTSD found to be present.  For each disorder identified, the examiner should address the following questions: 

a. Is it at least as likely as not (50 percent or greater probability) that such disorder is causally or etiologically related to any incident or event noted during the Veteran's military service, including his in-service trouble to include alcohol counseling and being AWOL (absent without leave)?

b. Is it at least as likely as not (50 percent or greater probability) that a service-connected disorder, to include the Veteran's service-connected right knee disorder is the cause of such acquired psychiatric disorder; or, has caused a worsening of such disorder beyond its natural progress?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should specifically address the service treatment records showing a normal psychiatric evaluation upon enlistment examination in October 1988, alcohol counseling in August 1990, going AWOL for several days in both May and June 1992, and an August 1992 psychiatric evaluation showing no mental disorder.  The examiner should also address post-service VA treatment records showing treatment for cocaine/alcohol dependence and adult antisocial personality as early as September 1994, major depression as early as October 2000, and bipolar disorder in October 2004.  The examiner should also discuss the Veteran's reported history of psychiatric problems beginning in service and continuing to the present.

Further, the examiner should note the findings of the August 2005 VA psychiatric examination report and be sure to separate the Veteran's personality disorder from all other diagnosed mental disorders.  Significantly, the examiner should specifically address all psychiatric diagnoses given and answer the above questions with regard to each diagnosed disorder.  Finally, the examiner should note the October 2004 notation of bipolar disorder and, if a diagnosis of bipolar disorder is not made, explain why such a diagnosis cannot be made.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The RO/AMC should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

3.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

  




                                                                    (CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



